Citation Nr: 0737578	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, and related dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In October 2007, in response to the VHA opinion requested by 
the Board, the appellant submitted additional evidence, 
including a statement in support of her claim, a medical 
article on COPD, and duplicates of medical records contained 
in the claims file.  See 38 C.F.R. § 20.1304 (2007).  The 
Board notes that the appellant waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim, explained to her who was responsible 
for submitting such evidence, and developed all available 
evidence necessary for an equitable disposition of the claim. 

2. The veteran died in August 2003; the immediate cause of 
death was medullary failure, due to respiratory failure, due 
to bronchial asthma, due to multiple allergies. 

3. At the time of the veteran's death, service connection was 
in effect for COPD due to nicotine dependence acquired in 
service, which was assigned a 60 percent disability 
evaluation effective August 12, 1994; left ear hearing loss, 
which was assigned a 10 percent disability evaluation 
effective September 30, 1993; status post-decompression, left 
facial nerve for Bell's Palsy, assigned a noncompensable 
rating, effective April, 23, 1968; nicotine dependence, 
assigned a noncompensable rating, effective August 12, 1994; 
and hypertension, assigned a 10 percent disability 
evaluation, effective August 12, 1994.

4.  The veteran was receiving 100 percent disability 
compensation due to total disability due to individual 
unemployability (TDIU), effective August 12, 1994. 

5. COPD was a contributory cause of the veteran's death.    

6. COPD was not present in service or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, other than the veteran's nicotine dependence, nor 
may it be presumed to have been related to herbicide exposure 
in service. 

7. Asthma was not present in service or shown to be causally 
or etiologically related to any disease, injury, or incident 
in service.


CONCLUSIONS OF LAW

1. The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor was it incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2007).

2. The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007); See Sabonis v. Brown, 6 
Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the appellant was 
only provided with a VCAA notification letter in November 
2004, after the initial unfavorable AOJ decision issued in 
October 2003.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the appellant's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
November 2004 informed the appellant of the type of evidence 
necessary to establish service connection for the cause of 
the veteran's death; how VA would assist her in developing 
the claim; and her and VA's obligations in providing such 
evidence for consideration.  Additionally, the notice 
informed the appellant of the "fourth element," i.e., to 
provide any evidence in her possession that pertains to the 
claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The November 2004 notice was fully VCAA 
compliant, and the Board finds that the fact that it was sent 
to the appellant after the initial rating decision was not 
prejudicial.  Subsequent to the issuance of the November 2004 
notice, the appellant's claim was readjudicated in statements 
of the case in January 2005, February 2005, April 2005, 
October 2005, and January 2006, so that the appellant had 
ample opportunity to respond to the remedial notice.  
Further, the Board observes that each supplemental statement 
of the case issued was in response to additional evidence 
submitted by the appellant.  For these reasons, the Board 
concludes that the failure to provide a VCAA compliant notice 
prior to the initial adjudication was harmless, and that to 
decide the appeal would not be prejudicial to the appellant.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, neither the VCAA letter nor any 
subsequent communication from the AOJ to the appellant 
advised her of the evidence necessary to establish 
entitlement to a disability rating or an effective date for 
the disability on appeal.  Despite the inadequate notice 
provided to the appellant on these two elements, the Board 
finds no prejudice to her in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  When the issue is service connection for cause of 
death, disability ratings are not assigned; and, as the Board 
concludes herein that the preponderance of the evidence is 
against the appellant's claim, any question as to the 
appropriate effective date to be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the appellant would be of no benefit. 

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  The veteran's 
service medical records, private medical records, VA 
treatment records, a June 1998 VA opinion, a November 2004 
opinion by Dr. K. M., and a February 2005 opinion by Dr. M. 
K. were reviewed by both the AOJ and the Board in connection 
with adjudication of the appellant's claim.  The appellant 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of her claim. 

Additionally, the Board requested an opinion from a 
pulmonologist of the Veteran's Health Administration (VHA) 
with regard to the appellant's claim.  Such opinion was 
received in September 2007.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the claim without further development.  Thus, 
the Board finds that additional efforts to assist or notify 
the appellant in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the appellant at every stage in this case.  
Therefore, she will not be prejudiced by the Board proceeding 
to the merits of the claim.




II. Service connection for cause of death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.
In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
veteran's service personnel records reflect that he served in 
Vietnam from July 25, 1967 to May 4, 1968.  Accordingly, the 
Board finds that the veteran is presumed to have been exposed 
to herbicides coincident with service in the Republic of 
Vietnam.  
The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The Board notes that the laws regarding service connection 
for tobacco use and resultant disabilities were amended as of 
July 22, 1998.  For claims filed after June 8, 1998, service 
connection is prohibited for disability or death on the basis 
that it resulted from disease or injury attributable to the 
use of tobacco products during the veteran's active service.  
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300 (emphasis added).  
Additionally, service connection on a secondary basis may not 
be granted for a disability that is proximately due to or the 
result of an injury or disease previously service-connected 
as due to tobacco use.  Id.  However, service connection may 
be granted if a tobacco-related disability was manifest 
during service or to the requisite degree of disability 
within any applicable presumptive period.  Id.   

As reported on the veteran's death certificate, he died in 
August 2003 of medullary failure due to respiratory arrest 
due to acute bronchial asthma due to multiple allergies.  
Additionally, the September 2007 VHA opinion states that it 
is at least as likely as not that the veteran's service-
connected COPD, singly or jointly with some other condition 
was the immediate or underlying cause of death or 
etiologically related thereto, contributed substantially or 
naturally combined with other disorders to cause his death, 
and aided in the production of his death. 

At the time of the veteran's death, he was service-connected 
for COPD due to nicotine dependence acquired in service, left 
ear hearing loss, status post-decompression, left facial 
nerve for Bell's Palsy, nicotine dependence, and 
hypertension.  Additionally, a rating based on total 
disability due to individual unemployability (TDIU) was 
assigned, effective August 12, 1994.  The appellant contends 
that the veteran's COPD, which contributed to his death, 
developed and progressed as a result of a combination of his 
nicotine dependence and herbicide exposure in service.  
Therefore, she contends that service connection for cause of 
death is warranted. 

The medical evidence of record reveals that the veteran was 
first diagnosed with COPD in September 1993, and a February 
1994 record reports that the COPD was severe.  This diagnosis 
is consistent throughout subsequent private and VA treatment 
records.  Additionally, a July 1994 private treatment record, 
September 1994 X-ray, and various private treatment records 
dated from May 2003 to August 2003 note the presence of 
emphysema.  Further, there are occasional references to 
asthma contained in the record.  Specifically, September 1993 
and October 1993 VA treatment records report diagnoses of 
asthma; and an August 2003 record from the veteran's last 
hospitalization notes respiratory arrest and asthma.    

There are several opinions of record relevant to the 
relationship between the veteran's death and his service.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza, supra at 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

A June 1998 VA opinion by Dr. J. B. states that tobacco is 
100 percent responsible for the veteran's end-stage COPD.  
Meanwhile, a November 2004 opinion by Dr. K. M. states that 
smoking and Agent Orange caused irreparable damage to the 
veteran's respiratory system; and a February 2005 opinion by 
Dr. M. K. indicates that exposure to Agent Orange could have 
contributed to the veteran's lung disease and death.  
However, the VHA opinion indicates that it is possible the 
veteran's COPD was causally related to his decades long 
smoking of cigarettes, but that it is not possible to 
determine with any degree of medical certainty that the 
veteran's COPD was causally related to his presumed exposure 
to herbicides.  

The Board observes that the basis of the opinions by Dr. K. 
M. and Dr. M. K. is unclear.  Dr. M. K.'s opinion that Agent 
Orange could have contributed to the veteran's death appears 
speculative.  Further, Dr. K. M. does not provide any basis 
for his opinion that Agent Orange damaged the veteran's 
respiratory system.  Without such a basis, the Board finds 
this opinion to be speculative as well.  Under VA regulations 
and Court decisions, service connection may not be based on 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2006); see also Davis v. West, 13 Vet. App. 178, 185 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  Therefore, the Board 
accords no probative weight to the opinions of Dr. K. M. and 
Dr. M. K. 

In contrast, the June 1998 VA opinion and September 2007 VHA 
opinions are based upon a review of all evidence of record in 
the claims file at the time of the opinion, to include the 
veteran's service medical records and VA and private 
treatment records.  Accordingly, the Board affords great 
probative weight to these opinions. 

The Board has considered all relevant evidence of record 
regarding the appellant's claim for service connection for 
the veteran's cause of death.  Initially, the Board notes 
that service connection for the cause of the veteran's death 
based on the veteran's COPD, to the extent his COPD was 
secondary to his nicotine dependence, is prohibited as a 
matter of law.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  
The appellant filed her claim for service connection for the 
cause of the veteran's death in September 2003.  As discussed 
above, for claims filed after June 8, 1998, the law prohibits 
service connection for death or disability as a result of 
nicotine dependence, unless manifested during service or 
during an applicable presumptive period after service.  
Although the veteran was service-connected for COPD, 
secondary to nicotine dependence prior to his death, COPD was 
not manifest in service, or for many years thereafter, thus 
service connection cannot be granted based on his COPD, as a 
result of his nicotine dependence.

With regard to the appellant's claim that the veteran's COPD 
was related to his exposure to herbicides, COPD is not a 
disorder for which a connection to herbicide exposure is 
recognized by law.  Further, as discussed above, the Board 
finds the two medical opinions that relate the veteran's COPD 
to herbicides to be speculative on this point.  Although the 
VHA opinion only states that there is a possible connection 
between the veteran's COPD and his smoking, the June 1998 VA 
opinion indicates that the veteran's tobacco use is 100% 
related to his COPD.  Further, the September 2007 VHA opinion 
indicates that a connection between the veteran's COPD and 
his herbicide exposure cannot be ascertained to any degree of 
certainty.  Therefore, the Board determines that the 
veteran's COPD is not related to his exposure to herbicides, 
and as such, his COPD cannot be service-connected on the 
basis that the COPD was the result of herbicide exposure.  
Accordingly, the veteran's cause of death cannot be service-
connected on that basis as well.  

Finally, the appellant argues that the veteran's asthma was 
present since his active service; therefore, his cause of 
death should be afforded service-connection on a direct 
basis.  In this regard, the Board notes that October 1993 VA 
treatment records indicate a history of asthma for 25 years; 
however there is no medical evidence of record that supports 
that assessment.  Additionally, September 2003 VA and August 
2003 private treatment records report asthma as a diagnosis.  
However, the Board notes that the June 1998 VA opinion by Dr. 
J. B. indicates that, although there is reference in past 
medical records to asthma, such diagnosis appears not to be 
the case, and the veteran had suffered symptoms of COPD for 
about 20 years.  Further, the VHA opinion states that a 
review of the record shows that the veteran did not have 
asthma for 20 to 25 years prior to 1993, and that he had COPD 
from 1993 onward.  Thus, no medical records from any source 
indicate that the veteran had asthma during service or 
continuously at any time subsequent to service.  

Additionally, the first indication that the veteran ever had 
asthma was in September 1993, approximately 25 years after 
his discharge from service.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
a finding that the veteran's asthma was service-connected.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  Thus, the Board determines that 
the veteran's asthma cannot be service-connected, and, 
therefore, asthma as the cause of his death cannot be 
service-connected.

Thus, the only evidence of record that the veteran's cause of 
death was related to his service in any way other than 
through his nicotine dependence, is the appellant's own 
statements, and the lay statements of friends and relatives 
of the veteran.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Absent competent and probative evidence of a causal 
nexus between the cause of the veteran's death and his 
service, service connection is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
her claim must be denied.

III. Entitlement to DIC Benefits Pursuant 38 U.S.C.A. § 1318

As the veteran's cause of death cannot be service-connected, 
the appellant is not eligible to receive DIC benefits under 
38 U.S.C.A. § 1312.  However, she also seeks entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In 
pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of 
DIC to a surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or entitled to receive compensation at the rate of 
a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In the present case, the veteran was in receipt of total 
disability benefits, effective August 12, 1994.  The veteran 
died in August 2003, just over 9 years from the effective 
date of his TDIU benefits.  

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran did not 
meet the durational requirement for a total disability rating 
in existence during his lifetime under 38 U.S.C.A. § 1318.  
He was service-connected for COPD due to nicotine dependence 
acquired in service, which was assigned a 60 percent 
disability evaluation effective August 12, 1994; left ear 
hearing loss, which was assigned a 10 percent disability 
evaluation effective September 30, 1993; status post-
decompression, left facial nerve for Bell's Palsy, assigned a 
noncompensable rating, effective April, 23, 1968; nicotine 
dependence, assigned a noncompensable rating, effective 
August 12, 1994; and hypertension, assigned a 10 percent 
disability evaluation, effective August 12, 1994.  
Additionally, he was also assigned a TDIU rating, also 
effective August 12, 1994, just over nine years prior to his 
death.  As such, the veteran was not rated at 100 percent for 
at least the first five years after his discharge from 
service in April 1968, nor was he rated totally disabled for 
at least the last 10 years of his life.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  The Board notes 
that a March 1999 rating decision assigned an effective date 
of November 24, 1997 for the veteran's service-connected COPD 
and hypertension.  The AOJ found clear and unmistakable error 
in that decision with regard to effective date, and 
reassigned an effective date of August 12, 1994, the date of 
the veteran's claim.  Thereafter, in an April 1999 rating 
decision, the AOJ assigned a TDIU rating, also effective 
August 12, 1994.  The veteran was notified of the decision 
and his appellate rights.  There is no evidence that he 
appealed that decision.  As such, it is considered final.  
See U.S.C. § 4005(c) (1970); C.F.R. §§ 3.104, 19.118, 19.153 
(1972).  Neither the veteran, during his lifetime, nor the 
appellant, has suggested clear and unmistakable error in the 
April 1999 rating decision in an attempt to establish that a 
total rating for a service-connected disability was warranted 
for the requisite time period but for such error.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service- 
connected disability rating retroactively.  In this regard, 
the Board observes that there is no indication that the AOJ 
failed to consider any service medical records in existence 
at the time of the decision.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, as the veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to service connection for cause of the veteran's 
death and DIC benefits pursuant to 38 U.S.C.A. § 1318 are 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


